EXHIBIT 10.2
 
GENERAL RELEASE AGREEMENT
 
This GENERAL RELEASE AGREEMENT, dated as of September 20, 2012 (this
“Agreement”), is entered into by and LifeApps Digital Media Inc. (formerly known
as Prime Time Travel, Inc.), a Delaware corporation (“Seller”),  Prime Time
Split Corp., a Delaware corporation (“Split-Off Subsidiary”), LifeApps Inc., a
Nevada  corporation (“PrivateCo”) and Andrew Listerman (each, a “Buyer” and
collectively, the “Buyers”). In consideration of the mutual benefits to be
derived from this Agreement, the covenants and agreements set forth herein, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the execution and delivery hereof, the parties hereto hereby
agree as follows:
 
1.           Split-Off Agreement.  This Agreement is executed and delivered by
Split-Off Subsidiary pursuant to the requirements of Section 8.3 of that certain
Split-Off Agreement (the “Split-Off Agreement”) by and among Seller, Split-Off
Subsidiary and Buyers, as a condition to the closing of the purchase and sale
transaction contemplated thereby (the “Transaction”).
 
2.           Release and Waiver by Split-Off Subsidiary.  For and in
consideration of the covenants and promises contained herein and in the
Split-Off Agreement, the receipt and sufficiency of which are hereby
acknowledged, Split-Off Subsidiary, on behalf of itself and its assigns,
representatives and agents, if any, hereby covenants not to sue and fully,
finally and forever completely releases Seller and PrivateCo, along with their
respective present, future and former officers, directors, stockholders,
members, employees, agents, attorneys and representatives (collectively, the
“Seller Released Parties”), of and from any and all claims, actions,
obligations, liabilities, demands and/or causes of action, of whatever kind or
character, whether now known or unknown, which Split-Off Subsidiary has or might
claim to have against the Seller Released Parties for any and all injuries,
harm, damages (actual and punitive), costs, losses, expenses, attorneys’ fees
and/or liability or other detriment, if any, whenever incurred or suffered by
Split-Off Subsidiary arising from, relating to, or in any way connected with,
any fact, event, transaction, action or omission that occurred or failed to
occur at or prior to the closing of the Transaction.
 
3.           Release and Waiver by Buyer.  For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, each Buyer on behalf
of itself and its assigns, representatives and agents, if any, hereby covenants
not to sue and fully, finally and forever completely releases the Seller
Released Parties of and from any and all claims, actions, obligations,
liabilities, demands and/or causes of action, of whatever kind or character,
whether now known or unknown, which such Buyer has or might claim to have
against the Seller Released Parties for any and all injuries, harm, damages
(actual and punitive), costs, losses, expenses, attorneys’ fees and/or liability
or other detriment, if any, whenever incurred or suffered by such Buyer arising
from, relating to, or in any way connected with, any fact, event, transaction,
action or omission that occurred or failed to occur on or prior to the closing
of the Transaction.
 
4.           Release and Waiver by PrivateCo.  For and in consideration of the
covenants and promises contained herein and in the Split-Off Agreement, the
receipt and sufficiency of which are hereby acknowledged, PrivateCo, on behalf
of itself and its assigns, representatives and agents, if any, hereby covenants
not to sue and fully, finally and forever completely releases Split-Off
Subsidiary and Buyer, along with their respective present, future and former
officers, directors, stockholders, members, employees, agents, attorneys and
representatives (collectively, the “Buyer Released Parties”), of and from any
and all claims, actions, obligations, liabilities, demands and/or causes of
action, of whatever kind or character, whether now known or unknown, which
PrivateCo has or might claim to have against the Buyer Released Parties for any
and all injuries, harm, damages (actual and punitive), costs, losses, expenses,
attorneys’ fees and/or liability or other detriment, if any, whenever incurred
or suffered by PrivateCo arising from, relating to, or in any way connected
with, any fact, event, transaction, action or omission that occurred or failed
to occur at or prior to the closing of the Transaction.
 
 
1

--------------------------------------------------------------------------------

 
 
5.           Additional Covenants and Agreements.
 
(a) Each of Split-Off Subsidiary and Buyers, on the one hand, and Seller and
PrivateCo, on the other hand, waives and releases the other from any claims that
this Agreement was procured by fraud or signed under duress or coercion so as to
make this Agreement not binding.
 
(b) Each of the parties hereto acknowledges and agrees that the releases set
forth herein do not include any claims the other party hereto may have against
such party for such party’s failure to comply with or breach of any provision in
this Agreement or the Split-Off Agreement.
 
(c) Notwithstanding anything contained herein to the contrary, this Agreement
shall not release or waive, or in any manner affect or void, any party’s rights
and obligations under the following:
 
(i) the Split-Off Agreement; and
 
(ii) the Agreement and Plan of Merger and Reorganization among Seller, PrivateCo
and Prime Time Split Corp, a Delaware corporation and wholly owned subsidiary of
Seller (the “Merger Agreement”), and the other the Transaction Documents.
 
6.           Modification.  This Agreement cannot be modified orally and can
only be modified through a written document signed by all parties and PrivateCo.
 
7.           Severability.  If any provision contained in this Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision that was determined to be void, illegal or unenforceable had not
been contained herein.
 
8.           Expenses.  The parties hereto agree that each party shall pay its
respective costs, including attorneys’ fees, if any, associated with this
Agreement.
 
9.           Further Acts and Assurances.  Each of Split-Off Subsidiary and each
Buyer agrees that it will act in a manner supporting compliance, including
compliance by its Affiliates, with all of its obligations under this Agreement
and, from time to time, shall, at the request of Seller or PrivateCo, and
without further consideration, cause the execution and delivery of such other
instruments of release or waiver and take such other action or execute such
other documents as such party may reasonably request in order to confirm or
effect the releases, waivers and covenants contained herein, and, in the case of
any claims, actions, obligations, liabilities, demands and/or causes of action
that cannot be effectively released or waived without the consent or approval of
other Persons that is unobtainable, to use its best reasonable efforts to ensure
that the Seller Released Parties receive the benefits thereof to the maximum
extent permissible in accordance with applicable law or other applicable
restrictions, and shall perform such other acts which may be reasonably
necessary to effectuate the purposes of this Agreement.
 
10.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.
 
11.         [Intentionally omitted].
 
 
2

--------------------------------------------------------------------------------

 
 
12.         Specific Performance; Remedies.  Each of Seller, Buyers and
Split-Off Subsidiary acknowledges and agrees that PrivateCo, Buyers and
Split-Off Subsidiary may be damaged irreparably if any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached. Accordingly, each of Seller, Buyers and Split-Off Subsidiary agrees
that PrivateCo, Buyers and Split-Off Subsidiary, as the case may be, will be
entitled to seek an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and its
terms and provisions in any action instituted in any court of the United States
or any state thereof having jurisdiction over the parties and the matter,
subject to Section 10 hereof, in addition to any other remedy to which they may
be entitled, at law or in equity. Except as expressly provided herein, the
rights, obligations and remedies created by this Agreement are cumulative and
are in addition to any other rights, obligations or remedies otherwise available
at law or in equity, and nothing herein will be considered an election of
remedies.
 
13.         Entire Agreement.  This Agreement, together with the agreements
referenced herein, constitutes the entire understanding and agreement of Seller,
Split-Off Subsidiary and Buyers and supersedes prior understandings and
agreements, if any, among or between Seller, Split-Off Subsidiary and Buyers
with respect to the subject matter of this Agreement, other than as specifically
referenced herein. This Agreement does not, however, operate to supersede or
extinguish any confidentiality, non-solicitation, non-disclosure or
non-competition obligations owed by Split-Off Subsidiary to Seller under any
prior agreement.
 
14.         Definitions.  Capitalized terms used herein without definition have
the meanings ascribed to them in the Merger Agreement.
 
[Signature page follows this page.]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this General Release Agreement
as of the day and year first above written.
 

    LifeApps Digital Media Inc. (“Seller”)          
 
  By: /s/ Andrew M. Listerman       Name: Andrew M. Listerman       Title:  CEO
              Prime Time Split Corp. (“Split-Off Subsidiary”)               By: 
/s/ Andrew M. Listerman       Name: Andrew M. Listerman       Title: CEO        
      BUYER:               /s/ Andrew M. Listerman        Andrew M. Listerman  
            LifeApps Inc. (“PrivateCo”)               By:  /s/ Robert A. Gayman
     
Name:  Robert A. Gayman
Title:  CEO
 

 
 
4

--------------------------------------------------------------------------------